DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on May 12, 2021 has been entered. Claims 1-10, 12-16, 18-22 and 24-28 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 14-16, 18, 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. [US 20050087939 A1, hereafter Caldwell] in view of Iwanaga et al. [US 20150125068 A1, hereafter Iwanaga].
As per Claims 1, 14 and 26, Caldwell teaches a patterning device support system (See fig. 4) for a lithographic apparatus having a projection system (not shown) 
a support structure 31 comprising a plurality of burls 21 and configured to support a patterning device 10 on the plurality of burls, the patterning device configured to receive EUV radiation and to reflect patterned EUV radiation toward the projection system;
an actuator 32 coupled to at least one burl of the plurality of burls and configured to move the at least one burl in a direction normal to a largest surface of the support structure (Para 22): and
a controller 41 configured to:
receive data (measurement tool 40) corresponding to a backside of the patterning device,
determine a plurality of one or more locations of contamination on the backside of the patterning device from the image data (such as in the middle pin of figure 3), 
determine a position of the patterning device in an X-Y plane such that the one or more of the locations of contamination on the backside of the patterning device does not align with any of the plurality of burls on the support structure;. and activate the actuator to move the at least one burl away from one or more other of the locations of contamination on the backside of the patterning device (See fig. 4, Para 22).
Caldwell does not explicitly teach receive image data corresponding to a backside of the patterning device.
Iwanaga teaches an imaging apparatus 130 is provided as an imaging unit on a side surface on the one end side (the negative X-direction side in FIG. 5) within 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate an imaging apparatus of Iwanaga in the controlling system of Kyoh in order to improve accuracy of defect analysis and imaging quality.
As per Claim 2, Caldwell in view of Iwanaga teaches the patterning device support system of claim 1.
Iwanaga further disclosed that a camera module configured to capture an image of the backside of the patterning device and to provide the image data to the controller (Para 66).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate an imaging apparatus of Iwanaga in the controlling system of Caldwell in order to improve accuracy of defect analysis and imaging quality.
As per Claims 3 and 4, Caldwell in view of Iwanaga teaches the patterning device support system of claim 1.
Caldwell in view of Iwanaga does not explicitly teach a mechanical arm configured to bring the patterning device into contact with the support structure.

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a mechanical arm as claimed in order to perform the positioning of the wafer as desired.
As per Claim 15, Caldwell in view of Iwanaga teaches the method of claim 14.
Iwanaga further disclosed wherein capturing the image comprises capturing the image using a charge-coupled device (CCD) camera (Para 66).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate an imaging apparatus as claimed in the exposure system of Kyoh in order to improve accuracy of defect analysis and imaging quality.
As per Claim 16, Caldwell in view of Iwanaga teaches the method of claim 14.
Caldwell further disclosed actuating one or more burls of the plurality of burls, such that the one or more burls are moved away from the one or more locations of contamination on the backside of the patterning device (Para 22). 
As per Claim 18, Caldwell in view of Iwanaga teaches the method of claim 14.
 Caldwell further disclosed receiving EUV radiation at the patterning device (Para 26).
As per Claim 19, Caldwell in view of Iwanaga teaches the method of claim 14.
Iwanaga further disclosed cleaning the backside of the patterning device based on the determined one or more locations of contamination (Para 14).
.

Allowable Subject Matter
Claims 5-10, 12, 13, 20-22, 24, 25, 27 and 28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	With regard to claim 5, the prior art of record does not anticipate nor render obvious to one skilled in the art a patterning device support system for a lithographic apparatus as claimed, more specifically, the apparatus comprising an actuator coupled to at least one burl of the plurality of burls and configured to move the at least one burl in a direction normal to a largest surface of the support structure; and a controller configured to: receive image data corresponding to a backside of the patterning device, determine one or more locations of contamination on the backside of the patterning device, and activate the actuator to move the at least one burl away from the one or more locations of contamination on the backside of the patterning device to a position that would be out of contact with the contamination, in combination with the other elements required by claim 5.
	With regard to claim 9, the prior art of record does not anticipate nor render obvious to one skilled in the art a system configured to couple a patterning device to a support structure having a plurality of burls, as claimed, more specifically the system comprising an actuator coupled to at least one burl of the plurality of burls and 
	With regard to claim 20, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of coupling a patterning device to a support structure having a plurality of burls as claimed, more specifically the method comprising steps of determining, from the captured image, one or more locations of contamination on the backside of the patterning device; actuating one or more burls of the plurality of burls, such that the one or more burls are moved away from the one or more locations of contamination on the backside of the patterning device to a position that would be out of contact with the contamination; and positioning the patterning device over the plurality of burls, in combination with the other elements required by claim 20.
	Claims 6-8, 10, 12, 13, 21, 22, 24, 25, 27 and 28 are allowable by virtue of their dependency.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882